Order entered December 29, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01413-CV

    LAKEPOINTE PHARMACY #2, LLC, RAYMOND AMAECHI, AND VALERIE
                       AMAECHI, Appellants

                                             V.

PM FORNEY MOB, LP, PM REALTY GROUP LP, WRAM INVESTMENTS, RICHARD
                ALLEN, AND RICHARD SPIRES, Appellees

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 96367-422

                                         ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Kaufman County

District Clerk Rhonda Hughey to file, no later than January 9, 2017, a supplemental clerk’s

record containing a copy of (1) Cross-defendant Richard Spires’ August 19, 2016 traditional

motion for summary judgment; (2) Defendants/Third Party Plaintiffs February 26, 2015 original

counterclaims and crossclaims; (3) Third Party Defendants’ May 20, 2016 motion for summary

judgment; and (4) Third Party Defendants’ motion and supplement to motion for summary

judgment on DTPA causes of action.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE